Citation Nr: 1025073	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-23 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss 
and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus and if so, 
whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from May 1946 to June 1947.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2004 rating decision denied the Veteran's application 
to reopen the claim for service connection for bilateral hearing 
loss on the basis that the evidence submitted did not show that 
the Veteran's hearing loss was related to noise exposure during 
service.  The Veteran did not appeal this decision.

2.  A June 2004 rating decision denied the Veteran's claim for 
service connection for tinnitus on the basis that since the 
Veteran's hearing loss had not been service connected, tinnitus 
could not be service connected on a secondary basis; and that the 
evidence submitted also did not show that the Veteran's tinnitus 
was directly related to service.  The Veteran did not appeal this 
aspect of the decision.

3.  The evidence submitted since the June 2004 rating decision 
pertinent to the claim for service connection for bilateral 
hearing loss was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.

4.  The evidence submitted since the June 2004 rating decision 
pertinent to the claim for service connection for tinnitus was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.

5.  Bilateral hearing loss had its onset during active service.

6.  Tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision which denied service connection 
for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Additional evidence submitted since the June 2004 rating 
decision is new and material, and the claims for service 
connection for bilateral hearing loss and tinnitus are reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

4.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims

The record reflects that an application to reopen a claim for 
bilateral hearing loss and original claim for service connection 
for tinnitus were denied by a June 2004 rating decision, which 
denied the claim for service connection for hearing loss on the 
basis that the evidence submitted did not show that the Veteran's 
hearing loss was related to noise exposure during service, and 
the claim for service connection for tinnitus on the basis that 
since the Veteran's hearing loss had not been service connected, 
tinnitus could not be service connected on a secondary basis; and 
that the evidence submitted also did not show that the Veteran's 
tinnitus was directly related to service.  The Veteran did not 
file a timely appeal with respect to this rating decision.  
Therefore, the June 2004 rating decision became final and not 
subject to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  This is the 
most recent final decision.  As such, the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus may 
only be reopened if new and material evidence is submitted.  
Based on the grounds stated for the denial of the claim in the 
June 2004 rating decision, new and material evidence would 
consist of medical evidence linking current hearing loss and/or 
tinnitus to active service.  A hearing loss nexus opinion would 
also serve to reopen the claim for service connection for 
tinnitus, as tinnitus would then be subject to possible service 
connection on a secondary basis.

In this regard, evidence received since the June 2004 rating 
decision includes additional private medical opinions in support 
of the claims, dated in May and June 2009, a statement from the 
Veteran's younger brother, and a VA medical opinion linking the 
Veteran's hearing loss to exposure to weapons fire during 
service, including machine guns, M-1, and 45 caliber pistol.  
Since the lack of a nexus between current hearing loss and 
tinnitus and active service was essentially the basis for the 
denial of the claims in June 2004, these additional opinions 
relating current hearing loss and tinnitus to service clearly 
relate to an unestablished fact necessary to substantiate the 
claim.  38 C.F.R. § 3.303 (2009).  

Accordingly, the Board finds that this additional evidence was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claims, is neither cumulative nor 
redundant, and raises a reasonable opportunity of substantiating 
the claims.  Therefore, the Board concludes that the claims for 
service connection for bilateral hearing loss and tinnitus are 
reopened.  


II.  Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

Although the Veteran's separation record reflects that the 
Veteran was a clerk typist during service, it also reflects that 
he was qualified in the shooting of a rifle.  Service treatment 
records reflect that at the time of separation examination in May 
1947, whispered voice testing was 15/15, bilaterally.  

A VA consultation report from September 1999 reflects that the 
Veteran complained of decreased hearing and constant high pitched 
tinnitus in both ears.  A history of noise exposure was reported.  
Examination revealed bilateral mid and high frequency 
sensorineural hearing loss ranging from normal/mild in the low 
frequencies to moderately severe to severe in the higher 
frequencies, bilaterally.  Hearing aids were recommended.  

In a private medical report, dated in December 2003, Dr. Ronald 
Allen indicated that the Veteran had a history of significant 
noise exposure during service during basic training and beyond, 
noting that "there were different kinds of small arms fire, and 
mortar used."  The Veteran reported noticing hearing loss years 
later and had been wearing aids for approximately 25 years.  He 
also reported tinnitus, bilaterally.  He denied any significant 
noise exposure other than service.  An audiogram at this time was 
interpreted to reveal bilateral moderate to severe sensorineural 
hearing loss with word recognition of 80 percent on the right and 
92 percent on the left.  Dr. Allen stated that it was more likely 
than not that the Veteran's hearing loss was secondary to his 
noise exposure.  Dr. Allen also stated that it was more likely 
than not that his tinnitus was related to his military noise 
exposure.  

A March 2009 statement from the Veteran's younger brother, 
retired Major J. K., reflects his recollection that the Veteran 
had problems with hearing following his return from the military.  

A more recent medical report from Dr. Allen, dated in May 2009, 
reflects that the Veteran came to his office for further 
evaluation of his hearing loss and tinnitus.  The Veteran again 
reported hearing loss over the years that had recently gotten 
worse, and that he had tinnitus.  An audiogram at this time was 
interpreted to reveal bilateral moderate-severe to severe 
sensorineural hearing loss.  Word recognition was 80 percent on 
the right and 72 percent on the left.  In comparing this 
audiogram with the previous one in 2003, Dr. Allen noted that the 
results were worse.  Dr. Allen continued to express the opinion 
that the Veteran's hearing loss and tinnitus were related to the 
Veteran's military service.  

A private medical report from audiologist Jenny Carroll, dated in 
June 2009, reflects that the Veteran was seen at her office for 
evaluation of his hearing loss and tinnitus.  She noted that she 
had first evaluated the Veteran in 2003, at which time tests 
revealed bilateral moderate-to-severe sensorineural hearing loss.  
She noted that it was documented by Dr. Allen at that time that 
his hearing loss was more likely than not related to the 
Veteran's noise exposure during service.  More recent results 
were noted to show a decrease in hearing sensitivity.  The 
audiologist was in agreement with Dr. Allen's opinion that it was 
as likely as not that military related noise exposure had 
contributed to the Veteran's hearing loss and tinnitus.  

VA treatment records from April 2010 reflect that the Veteran 
underwent an audological examination at this time by VA.  The 
Veteran gave a history of military noise exposure, during which 
time he was exposed to weapon fire such as machine guns, M-1, and 
a 45 caliber pistol without hearing protection.  There was no 
significant post-service exposure.  Examination of the right ear 
revealed a flat moderately severe to severe sensorineural hearing 
loss and a poor word recognition score.  Examination of the left 
ear revealed moderate sloping to severe sensorineural hearing and 
word recognition was again noted to be poor.  Based on the 
Veteran's account of exposure to weapons noise in the military 
and the absence of occupational and recreational noise exposure, 
it was the VA examiner's opinion that it was at least as likely 
as not that the Veteran's hearing loss began due to military 
noise exposure.  

"[I]n order to establish service connection or service- connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When a veteran served 90 days or more during a period of war and 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

The Board has considered the evidence relevant to these claims, 
and notes that while the record does not contain specific 
threshold readings other than in chart form, the private and VA 
diagnoses of at least moderately severe to severe hearing loss, 
bilaterally, are sufficient to support a finding of current 
hearing disability for VA benefits purposes.  38 C.F.R. § 3.385 
(2009).  The Board further finds that the private medical records 
are also sufficient to support a current diagnosis of tinnitus.

The Board also notes that while the RO has disputed the fact that 
the Veteran was exposed to noise by way of weapons fire during 
service, at least in part due to his military specialty of clerk 
typist during service, the fact remains that multiple experts 
have concluded that the Veteran's hearing loss and tinnitus are 
related to his exposure to weapons fire during service.  The 
Board would like to further point out that in order to reach the 
conclusion of the RO that the Veteran was not exposed to weapons 
fire, it would have to find that the Veteran is not a credible 
historian, and the Board does not find that the evidence of 
record supports such a conclusion.  Moreover, the Veteran's 
statements are at least to some degree supported by his 
separation record, which reflects that the Veteran was qualified 
in the use of a rifle, thus substantiating the fact that he was 
likely exposed to at least some weapons fire during his basic 
training.  

Accordingly, because the evidence reflects some exposure to 
excessive noise during service, and a hearing loss by VA 
standards has been found to be documented bilaterally and 
consistent with noise exposure during service, with both VA and 
private opinions in favor of service connection and no expert 
opinion against such a link, the Board finds that the evidence 
supports the conclusion that the Veteran's hearing loss and 
tinnitus are of service origin.  Accordingly, the Board finds 
that the evidence supports entitlement to service connection for 
these disabilities.  


ORDER

The claim for service connection for bilateral hearing loss is 
granted.

The claim for service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


